were served with a copy of respondent's notice and have not filed any
                  response.
                              Given the applicability of the automatic stay, this appeal may
                  linger indefinitely on this court's docket pending final resolution of the
                  bankruptcy proceedings. Accordingly, we conclude that judicial efficiency
                  will be best served if this appeal is dismissed without prejudice, Because
                  a dismissal without prejudice will not require this court to reach the
                  merits of this appeal and is not inconsistent with the primary purposes of
                  the bankruptcy stay—to provide protection for debtors and creditors—we
                  further conclude that such dismissal will not violate the bankruptcy stay.'
                  See Independent Union of Flight Attendants v. Pan American World
                  Airways, Inc., 966 F.2d 457, 459 (9( Cir. 1992) (holding that the automatic
                  stay does not preclude dismissal of an appeal so long as dismissal is
                  "consistent with the purpose of the statute [11 U.S.C. §362(a)"[; Dean v.
                  Trans World Airlines, Inc., 72 F.3d 754, 755 (9th Cir. 1995) (holding that a
                  post - bankruptcy petition dismissal will violate the automatic stay "where
                  the decision to dismiss first requires the court to consider other issues
                  presented by or related to the underlying case").
                              Accordingly, we dismiss this appeal This dismissal is without
                  prejudice to appellants' right to move for reinstatement of this appeal
                  upon either the lifting of the bankruptcy stay or final resolution of the



                        'The automatic stay provides a debtor "with protection against
                  hungry creditors" and gives it a "breathing spell from its creditors" by
                  stopping all collection efforts. Dean v. Trans World Airlines, Inc., 72 F.3d
                  754, 755 (9th Cir. 1995). Further, it assures creditors "that the debtor's
                  other creditors are not racing to various courthouses to pursue
                  independent remedies to drain the debtor's assets." Id. At 755-6.

SUPREME COURT
         OF
      NEVADA
                                                        2
(0) 1947 A    e
                bankruptcy proceedings, if appellants deem such a motion appropriate at
                that time. 2
                               It is so ORDERED.




                                                          iXç
                                                    Hardesty


                                                   C .-DE)VetLzA,                   J.
                                                    Douglas




                cc:   Hon. Patrick Flanagan, District Judge
                      Robert L. Eisenberg, Settlement Judge
                      Woodburn & Wedge
                      Armstrong Teasdale, LLP/Reno
                      Robison Belaustegui Sharp & Low
                      Washoe District Court Clerk




                       2 Anysuch motion to reinstate the appeal must be filed within 60
                days of entry of an order lifting of the stay or conclusion of the bankruptcy
                proceedings.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A